The judgment of the Supreme Court -was entered, November 28th 1878,
Per CurtAM.
The proceeding in this case before Judge Hawkins, the judge of the separate Orphans’ Court of Allegheny county, was coram non judice. He had no power to hold the Orphans’ Court of a county in which a judge of the Court of Common Pleas presides by virtue of his commission.
The Act of 4th March 1875, Pamph. L. 5, does not apply to this case. It has relation to judges of the separate Orphans’ Courts. This ease is fully provided for by the Act of 4th April 1843, sect. 8, 2 Purd. Dig. 1105, pl. 14.
The decree is reversed, and all proceedings had before Judge Hawkins are set aside, and the record is ordered to bo remitted, with a procedendo as to the matters occurring in the Orphans’ Court before he presided, the costs to abide the final result.